NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY

THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES

ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT

OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.

THE

SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR

ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION

STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS

AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE

SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT

REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD

PURSUANT

TO

RULE

144

OR

RULE

144A

UNDER

SAID

ACT.

NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN

CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR

FINANCING ARRANGEMENT SECURED BY THE SECURITIES.







Principal Amount: $32,500.00

Issue Date: September 18, 2013

Purchase Price: $32,500.00







CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, MYRIAD INTERACTIVE MEDIA, INC., a Delaware

corporation (hereinafter called the “Borrower”), hereby promises to pay to the order of ASHER

ENTERPRISES, INC., a Delaware corporation, or registered assigns (the “Holder”) the sum of

$32,500.00 together with any interest as set forth herein, on June 20, 2014 (the “Maturity Date”),

and to pay interest on the unpaid principal balance hereof at the rate of eight percent (8%) (the

“Interest Rate”) per annum from the date hereof (the “Issue Date”) until the same becomes due

and payable, whether at maturity or upon acceleration or by prepayment or otherwise. This Note

may not be prepaid in whole or in part except as otherwise explicitly set forth herein. Any

amount of principal or interest on this Note which is not paid when due shall bear interest at the

rate of twenty two percent (22%) per annum from the due date thereof until the same is paid

(“Default Interest”). Interest shall commence accruing on the date that the Note is fully paid and

shall be computed on the basis of a 365-day year and the actual number of days elapsed. All

payments due hereunder (to the extent not converted into common stock, $0.001 par value per

share (the “Common Stock”) in accordance with the terms hereof) shall be made in lawful

money of the United States of America. All payments shall be made at such address as the

Holder shall hereafter give to the Borrower by written notice made in accordance with the

provisions of this Note. Whenever any amount expressed to be due by the terms of this Note is

due on any day which is not a business day, the same shall instead be due on the next succeeding

day which is a business day and, in the case of any interest payment date which is not the date on

which this Note is paid in full, the extension of the due date thereof shall not be taken into

account for purposes of determining the amount of interest due on such date. As used in this

Note, the term “business day” shall mean any day other than a Saturday, Sunday or a day on

which commercial banks in the city of New York, New York are authorized or required by law

or executive order to remain closed.

Each capitalized term used herein, and not otherwise

defined, shall have the meaning ascribed thereto in that certain Securities Purchase Agreement

dated the date hereof, pursuant to which this Note was originally issued (the “Purchase

Agreement”).










This Note is free from all taxes, liens, claims and encumbrances with respect to the issue

thereof and shall not be subject to preemptive rights or other similar rights of shareholders of the

Borrower and will not impose personal liability upon the holder thereof.




The following terms shall apply to this Note:




ARTICLE I. CONVERSION RIGHTS




1.1 Conversion Right. The Holder shall have the right from time to time, and at

any time during the period beginning on the date which is one hundred eighty (180) days

following the date of this Note and ending on the later of: (i) the Maturity Date and (ii) the date

of payment of the Default Amount (as defined in Article III) pursuant to Section 1.6(a) or Article

III, each in respect of the remaining outstanding principal amount of this Note to convert all or

any part of the outstanding and unpaid principal amount of this Note into fully paid and non-

assessable shares of Common Stock, as such Common Stock exists on the Issue Date, or any

shares of capital stock or other securities of the Borrower into which such Common Stock shall

hereafter be changed or reclassified at the conversion price (the “Conversion Price”) determined

as provided herein (a “Conversion”); provided, however, that in no event shall the Holder be

entitled to convert any portion of this Note in excess of that portion of this Note upon conversion

of which the sum of (1) the number of shares of Common Stock beneficially owned by the

Holder and its affiliates (other than shares of Common Stock which may be deemed beneficially

owned through the ownership of the unconverted portion of the Notes or the unexercised or

unconverted portion of any other security of the Borrower subject to a limitation on conversion

or exercise analogous to the limitations contained herein) and (2) the number of shares of

Common Stock issuable upon the conversion of the portion of this Note with respect to which

the determination of this proviso is being made, would result in beneficial ownership by the

Holder and its affiliates of more than 4.99% of the outstanding shares of Common Stock. For

purposes of the proviso to the immediately preceding sentence, beneficial ownership shall be

determined in accordance with Section 13(d) of the Securities Exchange Act of 1934, as

amended (the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise

provided in clause (1) of such proviso, provided, further, however, that the limitations on

conversion may be waived by the Holder upon, at the election of the Holder, not less than 61

days’ prior notice to the Borrower, and the provisions of the conversion limitation shall continue

to apply until such 61st day (or such later date, as determined by the Holder, as may be specified

in such notice of waiver). The number of shares of Common Stock to be issued upon each

conversion of this Note shall be determined by dividing the Conversion Amount (as defined

below) by the applicable Conversion Price then in effect on the date specified in the notice of

conversion, in the form attached hereto as Exhibit A (the “Notice of Conversion”), delivered to

the Borrower by the Holder in accordance with Section 1.4 below; provided that the Notice of

Conversion is submitted by facsimile or e-mail (or by other means resulting in, or reasonably

expected to result in, notice) to the Borrower before 6:00 p.m., New York, New York time on

such conversion date (the “Conversion Date”). The term “Conversion Amount” means, with

respect to any conversion of this Note, the sum of (1) the principal amount of this Note to be

converted in such conversion plus (2) at the Holder’s option, accrued and unpaid interest, if any,

on such principal amount at the interest rates provided in this Note to the Conversion Date, plus

(3) at the Holder’s option, Default Interest, if any, on the amounts referred to in the immediately

preceding clauses (1) and/or (2) plus (4) at the Holder’s option, any amounts owed to the Holder

pursuant to Sections 1.3 and 1.4(g) hereof.

2










1.2 Conversion Price.




(a) Calculation of Conversion Price.

The conversion price (the

“Conversion Price”) shall equal the Variable Conversion Price (as defined herein) (subject to

equitable adjustments for stock splits, stock dividends or rights offerings by the Borrower

relating to the Borrower’s securities or the securities of any subsidiary of the Borrower,

combinations, recapitalization, reclassifications, extraordinary distributions and similar events).

The "Variable Conversion Price" shall mean 55% multiplied by the Market Price (as defined

herein) (representing a discount rate of 45%). “Market Price” means the average of the lowest

three (3) Trading Prices (as defined below) for the Common Stock during the ten (10) Trading

Day period ending on the latest complete Trading Day prior to the Conversion Date. “Trading

Price” means, for any security as of any date, the closing bid price on the Over-the-Counter

Bulletin Board, or applicable trading market (the “OTCBB”) as reported by a reliable reporting

service (“Reporting Service”) designated by the Holder (i.e. Bloomberg) or, if the OTCBB is not

the principal trading market for such security, the closing bid price of such security on the

principal securities exchange or trading market where such security is listed or traded or, if no

closing bid price of such security is available in any of the foregoing manners, the average of the

closing bid prices of any market makers for such security that are listed in the “pink sheets” by

the National Quotation Bureau, Inc. If the Trading Price cannot be calculated for such security

on such date in the manner provided above, the Trading Price shall be the fair market value as

mutually determined by the Borrower and the holders of a majority in interest of the Notes being

converted for which the calculation of the Trading Price is required in order to determine the

Conversion Price of such Notes. “Trading Day” shall mean any day on which the Common

Stock is tradable for any period on the OTCBB, or on the principal securities exchange or other

securities market on which the Common Stock is then being traded.




(b) Conversion Price During Major Announcements.

Notwithstanding

anything contained in Section 1.2(a) to the contrary, in the event the Borrower (i) makes a public

announcement that it intends to consolidate or merge with any other corporation (other than a

merger in which the Borrower is the surviving or continuing corporation and its capital stock is

unchanged) or sell or transfer all or substantially all of the assets of the Borrower or (ii) any

person, group or entity (including the Borrower) publicly announces a tender offer to purchase

50% or more of the Borrower’s Common Stock (or any other takeover scheme) (the date of the

announcement referred to in clause (i) or (ii) is hereinafter referred to as the “Announcement

Date”), then the Conversion Price shall, effective upon the Announcement Date and continuing

through the Adjusted Conversion Price Termination Date (as defined below), be equal to the

lower of (x) the Conversion Price which would have been applicable for a Conversion occurring

on the Announcement Date and (y) the Conversion Price that would otherwise be in effect. From

and after the Adjusted Conversion Price Termination Date, the Conversion Price shall be

determined as set forth in this Section 1.2(a). For purposes hereof, “Adjusted Conversion Price

Termination Date” shall mean, with respect to any proposed transaction or tender offer (or

takeover scheme) for which a public announcement as contemplated by this Section 1.2(b) has

been made, the date upon which the Borrower (in the case of clause (i) above) or the person,

group or entity (in the case of clause (ii) above) consummates or publicly announces the

termination or abandonment of the proposed transaction or tender offer (or takeover scheme)

which caused this Section 1.2(b) to become operative.










3







1.3 Authorized Shares.

The Borrower covenants that during the period the

conversion right exists, the Borrower will reserve from its authorized and unissued Common

Stock a sufficient number of shares, free from preemptive rights, to provide for the issuance of

Common Stock upon the full conversion of this Note issued pursuant to the Purchase Agreement.

The Borrower is required at all times to have authorized and reserved five times the number of

shares that is actually issuable upon full conversion of the Note (based on the Conversion Price

of the Notes in effect from time to time)(the “Reserved Amount”). The Reserved Amount shall

be increased from time to time in accordance with the Borrower’s obligations pursuant to Section

4(g) of the Purchase Agreement. The Borrower represents that upon issuance, such shares will

be duly and validly issued, fully paid and non-assessable. In addition, if the Borrower shall issue

any securities or make any change to its capital structure which would change the number of

shares of Common Stock into which the Notes shall be convertible at the then current

Conversion Price, the Borrower shall at the same time make proper provision so that thereafter

there shall be a sufficient number of shares of Common Stock authorized and reserved, free from

preemptive rights, for conversion of the outstanding Notes. The Borrower (i) acknowledges that

it has irrevocably instructed its transfer agent to issue certificates for the Common Stock issuable

upon conversion of this Note, and (ii) agrees that its issuance of this Note shall constitute full

authority to its officers and agents who are charged with the duty of executing stock certificates

to execute and issue the necessary certificates for shares of Common Stock in accordance with

the terms and conditions of this Note.




If, at any time the Borrower does not maintain the Reserved Amount it will be

considered an Event of Default under Section 3.2 of the Note.




1.4 Method of Conversion.




(a) Mechanics of Conversion. Subject to Section 1.1, this Note may be

converted by the Holder in whole or in part at any time from time to time after the Issue Date, by

(A) submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or other reasonable

means of communication dispatched on the Conversion Date prior to 6:00 p.m., New York, New

York time) and (B) subject to Section 1.4(b), surrendering this Note at the principal office of the

Borrower.




(b) Surrender of Note Upon Conversion. Notwithstanding anything to the

contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the

Holder shall not be required to physically surrender this Note to the Borrower unless the entire

unpaid principal amount of this Note is so converted.

The Holder and the Borrower shall

maintain records showing the principal amount so converted and the dates of such conversions or

shall use such other method, reasonably satisfactory to the Holder and the Borrower, so as not to

require physical surrender of this Note upon each such conversion. In the event of any dispute or

discrepancy, such records of the Borrower shall, prima facie, be controlling and determinative in

the absence of manifest error. Notwithstanding the foregoing, if any portion of this Note is

converted as aforesaid, the Holder may not transfer this Note unless the Holder first physically

surrenders this Note to the Borrower, whereupon the Borrower will forthwith issue and deliver

upon the order of the Holder a new Note of like tenor, registered as the Holder (upon payment by

the Holder of any applicable transfer taxes) may request, representing in the aggregate the

remaining unpaid principal amount of this Note. The Holder and any assignee, by acceptance of

this Note, acknowledge and agree that, by reason of the provisions of this paragraph, following







4







conversion of a portion of this Note, the unpaid and unconverted principal amount of this Note

represented by this Note may be less than the amount stated on the face hereof.




(c) Payment of Taxes. The Borrower shall not be required to pay any tax

which may be payable in respect of any transfer involved in the issue and delivery of shares of

Common Stock or other securities or property on conversion of this Note in a name other than

that of the Holder (or in street name), and the Borrower shall not be required to issue or deliver

any such shares or other securities or property unless and until the person or persons (other than

the Holder or the custodian in whose street name such shares are to be held for the Holder’s

account) requesting the issuance thereof shall have paid to the Borrower the amount of any such

tax or shall have established to the satisfaction of the Borrower that such tax has been paid.




(d) Delivery of Common Stock Upon Conversion. Upon receipt by the

Borrower from the Holder of a facsimile transmission or e-mail (or other reasonable means of

communication) of a Notice of Conversion meeting the requirements for conversion as provided

in this Section 1.4, the Borrower shall issue and deliver or cause to be issued and delivered to or

upon the order of the Holder certificates for the Common Stock issuable upon such conversion

within three (3) business days after such receipt (the “Deadline”) (and, solely in the case of

conversion of the entire unpaid principal amount hereof, surrender of this Note) in accordance

with the terms hereof and the Purchase Agreement.




(e) Obligation of Borrower to Deliver Common Stock. Upon receipt by

the Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder of record of

the Common Stock issuable upon such conversion, the outstanding principal amount and the

amount of accrued and unpaid interest on this Note shall be reduced to reflect such conversion,

and, unless the Borrower defaults on its obligations under this Article I, all rights with respect to

the portion of this Note being so converted shall forthwith terminate except the right to receive

the Common Stock or other securities, cash or other assets, as herein provided, on such

conversion. If the Holder shall have given a Notice of Conversion as provided herein, the

Borrower’s obligation to issue and deliver the certificates for Common Stock shall be absolute

and unconditional, irrespective of the absence of any action by the Holder to enforce the same,

any waiver or consent with respect to any provision thereof, the recovery of any judgment

against any person or any action to enforce the same, any failure or delay in the enforcement of

any other obligation of the Borrower to the holder of record, or any setoff, counterclaim,

recoupment, limitation or termination, or any breach or alleged breach by the Holder of any

obligation to the Borrower, and irrespective of any other circumstance which might otherwise

limit such obligation of the Borrower to the Holder in connection with such conversion. The

Conversion Date specified in the Notice of Conversion shall be the Conversion Date so long as

the Notice of Conversion is received by the Borrower before 6:00 p.m., New York, New York

time, on such date.




(f) Delivery of Common Stock by Electronic Transfer.

In lieu of

delivering physical certificates representing the Common Stock issuable upon conversion,

provided the Borrower is participating in the Depository Trust Company (“DTC”) Fast

Automated Securities Transfer (“FAST”) program, upon request of the Holder and its

compliance with the provisions contained in Section 1.1 and in this Section 1.4, the Borrower

shall use its best efforts to cause its transfer agent to electronically transmit the Common Stock

issuable upon conversion to the Holder by crediting the account of Holder’s Prime Broker with

DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.

5










(g) Failure to Deliver Common Stock Prior to Deadline. Without in any

way limiting the Holder’s right to pursue other remedies, including actual damages and/or

equitable relief, the parties agree that if delivery of the Common Stock issuable upon conversion

of this Note is not delivered by the Deadline (other than a failure due to the circumstances

described in Section 1.3 above, which failure shall be governed by such Section) the Borrower

shall pay to the Holder $2,000 per day in cash, for each day beyond the Deadline that the

Borrower fails to deliver such Common Stock. Such cash amount shall be paid to Holder by the

fifth day of the month following the month in which it has accrued or, at the option of the Holder

(by written notice to the Borrower by the first day of the month following the month in which it

has accrued), shall be added to the principal amount of this Note, in which event interest shall

accrue thereon in accordance with the terms of this Note and such additional principal amount

shall be convertible into Common Stock in accordance with the terms of this Note.

The

Borrower agrees that the right to convert is a valuable right to the Holder. The damages resulting

from a failure, attempt to frustrate, interference with such conversion right are difficult if not

impossible to qualify.

Accordingly the parties acknowledge that the liquidated damages

provision contained in this Section 1.4(g) are justified.




1.5 Concerning the Shares.

The shares of Common Stock issuable upon

conversion of this Note may not be sold or transferred unless (i) such shares are sold pursuant to

an effective registration statement under the Act or (ii) the Borrower or its transfer agent shall

have been furnished with an opinion of counsel (which opinion shall be in form, substance and

scope customary for opinions of counsel in comparable transactions) to the effect that the shares

to be sold or transferred may be sold or transferred pursuant to an exemption from such

registration or (iii) such shares are sold or transferred pursuant to Rule 144 under the Act (or a

successor rule) (“Rule 144”) or (iv) such shares are transferred to an “affiliate” (as defined in

Rule 144) of the Borrower who agrees to sell or otherwise transfer the shares only in accordance

with this Section 1.5 and who is an Accredited Investor (as defined in the Purchase Agreement).

Except as otherwise provided in the Purchase Agreement (and subject to the removal provisions

set forth below), until such time as the shares of Common Stock issuable upon conversion of this

Note have been registered under the Act or otherwise may be sold pursuant to Rule 144 without

any restriction as to the number of securities as of a particular date that can then be immediately

sold, each certificate for shares of Common Stock issuable upon conversion of this Note that has

not been so included in an effective registration statement or that has not been sold pursuant to

an effective registration statement or an exemption that permits removal of the legend, shall bear

a legend substantially in the following form, as appropriate:




“NEITHER

THE

ISSUANCE

AND

SALE

OF

THE

SECURITIES

REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO

WHICH

THESE

SECURITIES

ARE

EXERCISABLE

HAVE

BEEN

REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR

APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE

OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE

ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE

SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)

AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY

THE

HOLDER),

IN

A

GENERALLY

ACCEPTABLE

FORM,

THAT

REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS

SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE




6







PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR

OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE

SECURITIES.”




The legend set forth above shall be removed and the Borrower shall issue to the

Holder a new certificate therefore free of any transfer legend if (i) the Borrower or its transfer

agent shall have received an opinion of counsel, in form, substance and scope customary for

opinions of counsel in comparable transactions, to the effect that a public sale or transfer of such

Common Stock may be made without registration under the Act, which opinion shall be accepted

by the Company so that the sale or transfer is effected or (ii) in the case of the Common Stock

issuable upon conversion of this Note, such security is registered for sale by the Holder under an

effective registration statement filed under the Act or otherwise may be sold pursuant to Rule

144 without any restriction as to the number of securities as of a particular date that can then be

immediately sold.

In the event that the Company does not accept the opinion of counsel

provided by the Buyer with respect to the transfer of Securities pursuant to an exemption from

registration, such as Rule 144 or Regulation S, at the Deadline, it will be considered an Event of

Default pursuant to Section 3.2 of the Note.




1.6 Effect of Certain Events.




(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the

sale, conveyance or disposition of all or substantially all of the assets of the Borrower, the

effectuation by the Borrower of a transaction or series of related transactions in which more than

50% of the voting power of the Borrower is disposed of, or the consolidation, merger or other

business combination of the Borrower with or into any other Person (as defined below) or

Persons when the Borrower is not the survivor shall either: (i) be deemed to be an Event of

Default (as defined in Article III) pursuant to which the Borrower shall be required to pay to the

Holder upon the consummation of and as a condition to such transaction an amount equal to the

Default Amount (as defined in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof.

“Person” shall mean any individual, corporation, limited liability company, partnership,

association, trust or other entity or organization.




(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when

this Note is issued and outstanding and prior to conversion of all of the Notes, there shall be any

merger, consolidation, exchange of shares, recapitalization, reorganization, or other similar

event, as a result of which shares of Common Stock of the Borrower shall be changed into the

same or a different number of shares of another class or classes of stock or securities of the

Borrower or another entity, or in case of any sale or conveyance of all or substantially all of the

assets of the Borrower other than in connection with a plan of complete liquidation of the

Borrower, then the Holder of this Note shall thereafter have the right to receive upon conversion

of this Note, upon the basis and upon the terms and conditions specified herein and in lieu of the

shares of Common Stock immediately theretofore issuable upon conversion, such stock,

securities or assets which the Holder would have been entitled to receive in such transaction had

this Note been converted in full immediately prior to such transaction (without regard to any

limitations on conversion set forth herein), and in any such case appropriate provisions shall be

made with respect to the rights and interests of the Holder of this Note to the end that the

provisions hereof (including, without limitation, provisions for adjustment of the Conversion

Price and of the number of shares issuable upon conversion of the Note) shall thereafter be

applicable, as nearly as may be practicable in relation to any securities or assets thereafter




7







deliverable upon the conversion hereof. The Borrower shall not affect any transaction described

in this Section 1.6(b) unless (a) it first gives, to the extent practicable, thirty (30) days prior

written notice (but in any event at least fifteen (15) days prior written notice) of the record date

of the special meeting of shareholders to approve, or if there is no such record date, the

consummation

of,

such

merger,

consolidation,

exchange

of

shares,

recapitalization,

reorganization or other similar event or sale of assets (during which time the Holder shall be

entitled to convert this Note) and (b) the resulting successor or acquiring entity (if not the

Borrower) assumes by written instrument the obligations of this Section 1.6(b). The above

provisions shall similarly apply to successive consolidations, mergers, sales, transfers or share

exchanges.




(c) Adjustment Due to Distribution. If the Borrower shall declare or make

any distribution of its assets (or rights to acquire its assets) to holders of Common Stock as a

dividend, stock repurchase, by way of return of capital or otherwise (including any dividend or

distribution to the Borrower’s shareholders in cash or shares (or rights to acquire shares) of

capital stock of a subsidiary (i.e., a spin-off)) (a “Distribution”), then the Holder of this Note

shall be entitled, upon any conversion of this Note after the date of record for determining

shareholders entitled to such Distribution, to receive the amount of such assets which would have

been payable to the Holder with respect to the shares of Common Stock issuable upon such

conversion had such Holder been the holder of such shares of Common Stock on the record date

for the determination of shareholders entitled to such Distribution.




(d) Adjustment Due to Dilutive Issuance. If, at any time when any Notes

are issued and outstanding, the Borrower issues or sells, or in accordance with this Section 1.6(d)

hereof is deemed to have issued or sold, any shares of Common Stock for no consideration or for

a consideration per share (before deduction of reasonable expenses or commissions or

underwriting discounts or allowances in connection therewith) less than the Conversion Price in

effect on the date of such issuance (or deemed issuance) of such shares of Common Stock (a

“Dilutive Issuance”), then immediately upon the Dilutive Issuance, the Conversion Price will be

reduced to the amount of the consideration per share received by the Borrower in such Dilutive

Issuance.




The Borrower shall be deemed to have issued or sold shares of Common

Stock if the Borrower in any manner issues or grants any warrants, rights or options (not

including employee stock option plans), whether or not immediately exercisable, to subscribe for

or to purchase Common Stock or other securities convertible into or exchangeable for Common

Stock (“Convertible Securities”) (such warrants, rights and options to purchase Common Stock

or Convertible Securities are hereinafter referred to as “Options”) and the price per share for

which Common Stock is issuable upon the exercise of such Options is less than the Conversion

Price then in effect, then the Conversion Price shall be equal to such price per share. For

purposes of the preceding sentence, the “price per share for which Common Stock is issuable

upon the exercise of such Options” is determined by dividing (i) the total amount, if any,

received or receivable by the Borrower as consideration for the issuance or granting of all such

Options, plus the minimum aggregate amount of additional consideration, if any, payable to the

Borrower upon the exercise of all such Options, plus, in the case of Convertible Securities

issuable upon the exercise of such Options, the minimum aggregate amount of additional

consideration payable upon the conversion or exchange thereof at the time such Convertible

Securities first become convertible or exchangeable, by (ii) the maximum total number of shares

of Common Stock issuable upon the exercise of all such Options (assuming full conversion of

8







Convertible Securities, if applicable). No further adjustment to the Conversion Price will be

made upon the actual issuance of such Common Stock upon the exercise of such Options or upon

the conversion or exchange of Convertible Securities issuable upon exercise of such Options.




Additionally, the Borrower shall be deemed to have issued or sold shares

of Common Stock if the Borrower in any manner issues or sells any Convertible Securities,

whether or not immediately convertible (other than where the same are issuable upon the

exercise of Options), and the price per share for which Common Stock is issuable upon such

conversion or exchange is less than the Conversion Price then in effect, then the Conversion

Price shall be equal to such price per share. For the purposes of the preceding sentence, the

“price per share for which Common Stock is issuable upon such conversion or exchange” is

determined by dividing (i) the total amount, if any, received or receivable by the Borrower as

consideration for the issuance or sale of all such Convertible Securities, plus the minimum

aggregate amount of additional consideration, if any, payable to the Borrower upon the

conversion or exchange thereof at the time such Convertible Securities first become convertible

or exchangeable, by (ii) the maximum total number of shares of Common Stock issuable upon

the conversion or exchange of all such Convertible Securities. No further adjustment to the

Conversion Price will be made upon the actual issuance of such Common Stock upon conversion

or exchange of such Convertible Securities.




(e) Purchase Rights.

If, at any time when any Notes are issued and

outstanding, the Borrower issues any convertible securities or rights to purchase stock, warrants,

securities or other property (the “Purchase Rights”) pro rata to the record holders of any class of

Common Stock, then the Holder of this Note will be entitled to acquire, upon the terms

applicable to such Purchase Rights, the aggregate Purchase Rights which such Holder could have

acquired if such Holder had held the number of shares of Common Stock acquirable upon

complete conversion of this Note (without regard to any limitations on conversion contained

herein) immediately before the date on which a record is taken for the grant, issuance or sale of

such Purchase Rights or, if no such record is taken, the date as of which the record holders of

Common Stock are to be determined for the grant, issue or sale of such Purchase Rights.




(f) Notice of Adjustments. Upon the occurrence of each adjustment or

readjustment of the Conversion Price as a result of the events described in this Section 1.6, the

Borrower, at its expense, shall promptly compute such adjustment or readjustment and prepare

and furnish to the Holder a certificate setting forth such adjustment or readjustment and showing

in detail the facts upon which such adjustment or readjustment is based. The Borrower shall,

upon the written request at any time of the Holder, furnish to such Holder a like certificate

setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at the time in effect

and (iii) the number of shares of Common Stock and the amount, if any, of other securities or

property which at the time would be received upon conversion of the Note.




1.7 Trading Market Limitations. Unless permitted by the applicable rules and

regulations of the principal securities market on which the Common Stock is then listed or

traded, in no event shall the Borrower issue upon conversion of or otherwise pursuant to this

Note and the other Notes issued pursuant to the Purchase Agreement more than the maximum

number of shares of Common Stock that the Borrower can issue pursuant to any rule of the

principal United States securities market on which the Common Stock is then traded (the

“Maximum Share Amount”), which shall be 4.99% of the total shares outstanding on the Closing

Date (as defined in the Purchase Agreement), subject to equitable adjustment from time to time


